Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of July 8, 2021 has been received and entered.  With the entry of the amendment, claims 2-11 are canceled, claims 1 and 16-17 are withdrawn, and claims 12-15 and new claims 18-27 are pending for examination.
Please NOTE: In the future, claims 16-17 should be provided with the proper status identifier of “Withdrawn”.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-17 in the reply filed on March 31, 2021 is acknowledged.

Applicant’s election of the species of aluminum alloy in the reply filed on March 31, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 1-11) and species (16-17), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2021.
It is noted that non-elected claims 2-11 have been canceled.
.

Drawings
The replacement drawings were received on July 8, 2021.  These drawings are approved.

Specification
The objection to the disclosure because applicant should provide appropriate headings in the specification such as Brief Description of the Drawings, Summary of the Invention, etc is withdrawn due to the amendment of July 8, 2021 providing these changes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device for measuring the travers shape of the coating” in claim 14 and “a device for measuring the travers shape of the metal sheet” in claim 15, and “positioning system” in claim 21.  Note the use of the generic place holder “device” and functional language “measuring” without sufficient structure to perform the recited function.  Also note the use of the generic place holder “system” and functional language “positioning” without sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 20, the metal sheet is “moved over the at least one supporting roll” is confusing as to whether this is to refer to the “at least two supporting rolls” or the “at least one supporting rolls” of lines 18-19 that is movable to influence crossbow.  For the purpose of examination, either is understood to meet the requirements of the claims as worded, but applicant should clarify what is intended, without adding new matter.
Claims 14 and 15 refer to “a device for measuring the traverse shape of the coating” or “a device for measuring the traverse shape of the metal sheet”, respectively, and are interpreted under 35 USC 112(f) as discussed above. However, the disclosure as filed has no corresponding structure for performing this function, and therefore, it is unclear what is actually intended.  For the purpose of examination, any devices that can perform such measuring are understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.  
Claim 21 refers to “a positioning system” to position the gas knife, and is interpreted under 35 USC 112(f) as discussed above.  However, the disclosure as filed 
Claim 21, “the moving metal strip” lacks antecedent basis. Does applicant intend “moving metal sheet” as in parent claim 19?  For the purpose of examination, moving metal sheet is understood to meet the requirements of the claim, but applicant should clarify what is intended, without adding new matter.   
The dependent claims do not cure the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 102

The rejection of claims 12-13 , 18  and 23-25 under 35 U.S.C. 102(a)(1) as being anticipated by Japan 05-156417 (hereinafter ‘417) is withdrawn due to the amendment of July 8, 2021 changing the scope of the claims.

The rejection of claims 12-13 under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al (US 4519337) is withdrawn due to the amendment of July 8, 2021 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13, 15, 18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 59-197554 (hereinafter ‘554) in view of Japan 2-054746 (hereinafter ‘746).
Claim 12: ‘554 teaches a method for coating  a moving metal sheet using a hot dip coating device containing a liquid bath of metal coating material that is to be provided on the metal sheet (abstract, translation page 1, and figure 3, where the hot dip device includes a container 23 for the bath (figure 3), a guide roll 29 provided in the container below a surface of the liquid bath to guide the moving metal sheet through the bath (figure 3), a gas knife 27 (gas wiper) (which as a gas knife/wiper would have an outlet to project wiping gas on the metal coating provided on the metal sheet that passes along the gas knife (figure 3, translation page 1), and at least two supporting rolls (33, 35) which affect the condition of the steel strip (preventing vibration/restraining) (figure 3, abstract, translation page 1), where the support rolls are placed above the surface of the liquid bath on a position to operate on the metal sheet before the sheet enters the liquid bath (figure 3, abstract), where at least one of the support rolls is movable in the direction of the moving metal sheet to contact the sheet (figure 5, translation page 2).  The metal sheet is moved over the supporting rolls before entering the liquid bath of metal in the container of the coating device, then the sheet moves into the bath and contacts the guide roll provided in the container below the surface of the bath which guides the sheet through the bath, and then the sheet moves out of the bath and passes between a pair of gas knives above the surface of the liquid bath, where each gas knife outlet would project wiping gas on the metal coating provided on the metal sheet that passes along the gas knives (figure 3, figure 5, translation pages 1-2), and as shown, the is an absence of supporting rolls in the liquid bath (figure 3) and where the metal sheet 
As to the support rolls specifically acting to influence a shape of the metal sheet in the width direction at the location of the gas knife and acting to influence crossbow of the moving metal sheet, ‘746 further describes how it is known to provide molten metal coating  by passing a metal strip/sheet through a liquid metal bath around a guide/sink roller 5 and then through gas knives (figures 1, 2, description translation, page 2), where it is described that there is a problem with strips having C warp in the width direction  that gives non-uniform coating (description translation, page 1, figures 5, 6), where a straightening/correction roll 8 can be provided to treat the metal sheet before it enters the metal bath to correct for the C warp, where the roll has a pushing device that moves the roll towards or away from the sheet (figures 1, 2, description translation page 2), where the C warp can be considered as providing crossbow at least at the location of the gas knife (note figure 6, description translation page 1), such that correcting the C warp would also influence the shape of the metal sheet at the location of the gas knife, and such that the action of the supporting roll influences crossbow.  The influencing of shape is also understood to be affected by the guide roll 5 as this controls the location of the sheet. The roll 8 can also be provided on an inclined portion of the path of the metal sheet entering the liquid bath (figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘554 as suggested by ‘746 to provide that at least one of the supporting rolls is that can be moved into location against the metal sheet also is provided with a  pushing action to correct for C warp 
Claim 13: ‘554 would indicate that the liquid bath can be of zinc (note translation page 2, with galvanizing bath for zinc adhesion).
Claim 15: As to making the supporting rolls movable to or from the metal sheet and controlled by a device for measuring the traverse shape of the metal sheet when the metal sheet moves downstream from the gas knife, ‘554 provides the supporting rolls are movable to or from the metal sheet (figure 5, translation pages 1-2).     ‘746 provides that further as to the adjustment of the warp, a measuring device 9 is provided downstream of the air knives in the sheet moving direction which measures the warp in the width direction (so measures traverse shape of the sheet) and the roll 8 adjustment is based on the detected amount of warp (figures 1, 2, description translation, page 2).  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over 
Claim 18: ‘554 provides moving the sheet through a snout to the bath , with the supporting rolls placed in the snout 21 (figure 3).
Claim 23: ‘554 provides the supporting rolls can be moved away from the sheet (note figure 5, translation pages 1-2), and it would have been obvious that this removal away would allow for replacement of rolls or maintenance, since it is well known that wear occurs on used objects over time, and it is conventional to allow articles to be separable from a device, which would allow replacement, etc. without having to discard the entire apparatus. Note In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.")
Claim 24: ‘554 provides that the guide roll 29 is the only indicated roll in the liquid bath (figure 3).
Claim 25: ‘554 provides that at least one supporting roll is movable to and fro of the metal sheet (figure 5, translation pages 1-2).

Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over ‘554 in view of ‘746 as applied to claims 12, 15, 18 and 23-25  above, and further in view of Bozeman et al (US 3667425).
.

Claims 14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over ‘554 in view of ‘746 as applied to claims 12-13, 15, 18 and 23-25 above, and further in view of Hardy et al (US 2010/0080889).
Claim 14: As to making the supporting rolls movable to or from the metal sheet and controlled by a device for measuring the traverse shape of the coating when the metal sheet moves downstream from the gas knife, ‘554 describes that the supporting rolls (note rolls 33, 35) are movable to or from the metal sheet(figures 3, 5, translation pages 1-2).  As discussed for claim 12 above, ‘746 would further suggest using a supporting roll to help correct for C warp (crossbow) shape.  Hardy describes how it is known to provide molten metal coating by passing a metal strip/sheet through a liquid 
Claims 20-22, when using Hardy as discussed for claim 14 above, further as to the gas knife movable in the length direction of the coating device (claim 20), the gas knife provided with a positioning system to position the gas knife in relation to the moving metal strip/sheet (claim 21) and where the guide roll can be movable vertically or horizontally in the baht (claim 22), as discussed for claim 14 above, Hardy describes how it is known to provide molten metal coating by passing a metal strip/sheet through a liquid metal bath around a guide/sink roller (bottom deflecting roll) and then through gas knifes (figure 2, 0001, 0009, 0010), and further describes that in such a process it is known to provide that the gas knives are moveable in the in the length direction of the moving metal sheet/coating device (note figure 6, 9, with the up and down arrows at the gas knives/ESSR and ACTz1 and z2, which as noted at 0021-0022 can act on the z axis and adjust the height of the ESSR with respect to the bath to help control the homogeneity of the coating thickness) and also provided with a positioning system  to position the gas knife in relation to the moving metal sheet (note figures 6 and 9, with the arrows at the ACTx1-4 for the gas knives, which as noted at 0021-0022 can act on the x axis to adjust the position of the ESSR to allow the axis of the strip/sheet to be centered between the ESSR, where the actuators ACT would act as a positioning system to the extent interpreted under 35 USC 112(f)).  Furthermore, Hardy provides that the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘554 in view of ‘746 as applied to claims 12-13, 15, 18 and 23-25 above, and further in view of Japan 5-156417 (hereinafter ‘417).
Claim 19: as to at least one supporting roll provided with a motor drive, as discussed for claim 19, ‘554 provides that the supporting rolls are movable, and describes an air cylinder or hydraulic cylinder for moving the rolls (translation, page 2).  ‘746 also notes for the straightening/correction roll 8 with a drive device, that can be an air cylinder, etc. (translation, page 2). ‘417 teaches a method of coating a moving metal 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘554 in view of ‘746 to also .

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘554 in view of ‘746 as applied to claims 12-13, 15, 18 and 23-25 above,  EITHER alone OR further in view of Japan 5-156417 (hereinafter ‘417).
Claims 26, 27: Using ‘554 in view of ‘746 alone: as to having three supporting rolls (at least one of which is movable) or four supporting rolls (at least one of which is movable), ‘554 in view of ‘746 would describe having two supporting rolls (33, 35) which would be movable as discussed for claim 19 above.  However, as to having one or two more additional supporting rolls, as discussed for In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the supporting rolls could be duplicated to give 3 or 4 rolls 
Using ‘554 in view of ‘746, further in view of ‘417, as to having three supporting rolls (at least one of which is movable) or four supporting rolls (at least one of which is movable), ‘554 in view of ‘746 would describe having two supporting rolls (33, 35) which would be movable as discussed for claim 19 above.  ‘417 teaches a method of coating a moving metal sheet using a hot dip coating device (figure 1, 0015, 0006), where the hot dip coating device provides metal coating on a metal sheet and uses a liquid bath of metal coating material to be provided on the metal sheet (figure 1, 0012-0015), where a container (pot 2) for the liquid bath is provided (figure 1, 0012), a guide/sink roll is provided in the container below surface level of the liquid bath that would guide the moving metal sheet through the bath (figure 1, as wound around the roll), a gas knife (gas wiping nozzle 3) is provided above the liquid bath, which would have an outlet to project wiping gas on the metal coating provided on the metal sheet that passes along the gas knife (figure 1, 0012, since gas blown from the wiping nozzle, it would be understood to have an outlet to project the gas), and furthermore, there is at least one supporting roll that acts with the guide/sink roll to influence a shape of the metal sheet in its width direction at least at the location of the gas knife, and where the supporting roll(s) are placed above surface level of the liquid bath at a position enabling it to operate on the metal sheet before the sheet enters the liquid bath (note figure 1, 2, and 0006-0011, note use of leveler rolls 9 (and as shown in figure 2 with leveler rolls 12 and 14), which act to correct warping and deformation of the metal sheet in the width direction, so influence its shape, and would act with the guide/sink roller, to transfer to the gas knifes, where the distance between the nozzle and surface of the strip material is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘554 in view of ‘746 to also provide that more than two supporting rolls are provided as suggested by ‘417 with an expectation of predictably acceptable results since ‘554 in view of ‘746 would providing using two rolls to act on and influence the shape of the metal sheet to correct warpage, and ‘417 describes how rolls acting on a metal sheet for such a purpose can be provided in a larger number than two, such as 9, and therefore given the possible use of different number of rolls, one of ordinary skill in the art would optimize the number of rolls used for the specific process provided, giving using 3 or 4 supporting rolls. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive. 
(A) Please note the adjustments to the rejections due to the amendments to the claims, including the new reference to Japan 59-197554.
(B) As to the 35 USC 112(f) claim interpretation, applicant argues the devices of claims 14 and 15 are conventional and not be interpreted under 112(f).  The Examiner 
(C) As to the 35 USC 102/103 rejections, due to the amendments to the claims the previous rejections have been withdrawn and a new set of rejections using the new primary reference to Japan ‘554 is made which suggest all the features now claimed as discussed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718